UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-1111



WILLIAM M. LEWIS, JR.,

                                              Plaintiff - Appellant,

          versus


CAPITAL ONE BANK; NATIONSBANK, N.A.,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CA-97-560)


Submitted:   May 19, 1998                  Decided:   July 24, 1998


Before ERVIN, WILKINS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William M. Lewis, Jr., Appellant Pro Se. Frank Grey LaPrade, III,
CAPITAL ONE FINANCIAL CORPORATION, Glen Allen, Virginia; Stephen
Atherton Northup, MAYS & VALENTINE, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s order granting Defen-

dants’ motions to dismiss his action alleging violations of his

constitutional rights. We have reviewed the record and the district

court’s opinions and find no reversible error. Accordingly, we

affirm on the reasoning of the district court. Lewis v. Capital One

Bank, No. CA-97-560 (E.D. Va. Jan. 13 & Feb. 10, 1998). We dispense

with oral argument because the facts and legal contentions are ade-

quately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2